
	

114 HR 2867 IH: Voting Rights Advancement Act of 2015
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2867
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2015
			Ms. Sewell of Alabama (for herself, Ms. Judy Chu of California, Ms. Linda T. Sánchez of California, Mr. Lewis, and Mr. Veasey) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Voting Rights Act of 1965 to revise the criteria for determining which States and
			 political subdivisions are subject to section 4 of the Act, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Voting Rights Advancement Act of 2015. 2.Voting on indian landsSection 2 of the Voting Rights Act of 1965 (42 U.S.C. 1973) is amended by adding at the end the following:
			
				(c)Voting on Indian lands
					(1)Tribal requests for polling places; polling place provided
 (A)In GeneralA representative official of an Indian tribe, with authorization from the governing body of the tribe, may request one or more polling places to be located on the Indian lands of the Indian tribe. Such request shall be delivered in writing to the State or political subdivision with responsibility for assigning polling places at least 6 months prior to the next election for which the request is made, and shall specify the location of each requested polling place.
 (B)Polling places providedEach requested polling place shall be provided by the State or political subdivision in response to a request made under paragraph (1), at no expense to the Indian tribe, if the voting-age population within the geographic area of the Indian lands relevant to the requested polling place is at least equal to the smallest voting-age population served by any other polling place in the State. Each polling place that is provided under this subparagraph shall continue to be provided after the election for which the request was made, until such time as the Indian tribe that requested that polling place delivers a written request to the State or political subdivision asking that such polling place be withdrawn.
 (C)Rule of constructionNothing in this paragraph shall be construed to prevent a State or political subdivision from providing additional polling places on Indian lands if no request was made under subparagraph (A), or if such request was made less than 6 months prior to the next election for which the request was made.
						(2)Requirement to provide equitable polling locations
 (A)In GeneralA State or political subdivision shall provide the same ratio of poll workers and voting devices, the same rate of pay to poll workers, and the same days and hours of operation, for polling places that are located on Indian lands as are provided in other locations of polling places in the State or political subdivision.
 (B)Eligibility to vote at a polling locationA polling place located on Indian lands shall be open to voting by all persons who are otherwise eligible to vote residing within the precinct, voting unit, or electoral district.
 (C)Federal facilitiesPolling places located on Indian lands may be designated at— (i)a Federal facility, such as Indian Health Service or Bureau of Indian Affairs service buildings;
 (ii)any tribal government facility that meets the requirements of Federal and State law applied to other polling locations within the State;
 (iii)a tribally owned building; or (iv)another facility that meets the requirements for polling places in the State.
							(3)Absentee ballots and early voting
 (A)In GeneralA representative official of an Indian tribe, with authorization from the governing body of the Indian tribe, may deliver a request to the appropriate State or political subdivision that a location on Indian lands be designated as an absentee ballot location or an early voting location, and such State or political subdivision shall grant the request, at no expense to the Indian tribe, if—
 (i)the requested location on Indian lands is in a State that permits voting by an absentee or mail-in ballot or early voting (also called absentee in-person voting), as the case may be; and
 (ii)the voting-age population within the geographic area of Indian lands relevant to the requested absentee ballot location or early voting location is at least equal to the smallest voting-age population served by any other absentee ballot location or early voting location in the State.
 (B)Indian lands as absentee ballot locationIf a location on Indian lands is designated as an absentee ballot location or an early voting location, absentee ballots, or early ballots, as the case may be, shall be provided, at no expense to the Indian tribe, to each registered voter living in such designated location without the requirement of an excuse for an absentee ballot or early voting. Bilingual election materials and oral language assistance shall be provided if required by section 203.
 (4)Tribal requests for voter registration agenciesA representative official of an Indian tribe, with authorization from the governing body of the tribe, may request that tribal government service offices be designated as voter registration agencies under section 7 of the National Voter Registration Act of 1993 (52 U.S.C. 20506). Such a request shall be delivered in writing to the State or political subdivision with responsibility for assigning polling locations at least 6 months prior to the next election for which the request is made. Such a request shall be granted if the tribal government service office meets the requirements of Federal and State law applied to other designated voter registration agencies within the State..
		3.Violations triggering authority of court to retain jurisdiction
 (a)Types of ViolationsSection 3(c) of the Voting Rights Act of 1965 (52 U.S.C. 10302(c)) is amended by striking violations of the fourteenth or fifteenth amendment and inserting violations of the 14th or 15th Amendment, violations of this Act, or violations of any Federal law that prohibits discrimination in voting on the basis of race, color, or membership in a language minority group,.
 (b)Conforming AmendmentSection 3(a) of such Act (52 U.S.C. 10302(a)) is amended by striking violations of the fourteenth or fifteenth amendment and inserting violations of the 14th or 15th Amendment, violations of this Act, or violations of any Federal law that prohibits discrimination in voting on the basis of race, color, or membership in a language minority group,.
			4.Criteria for coverage of States and political subdivisions
			(a)Determination of States and Political Subdivisions Subject to Section 4(a)
 (1)In generalSection 4(b) of the Voting Rights Act of 1965 (52 U.S.C. 10303(b)) is amended to read as follows:  (b)Determination of States and Political Subdivisions Subject to Requirements (1)Existence of voting rights violations during previous 25 years (A)Statewide applicationSubsection (a) applies with respect to a State and all political subdivisions within the State during a calendar year if—
 (i)15 or more voting rights violations occurred in the State during the previous 25 calendar years; or (ii)10 or more voting rights violations occurred in the State during the previous 25 calendar years, at least one of which was committed by the State itself (as opposed to a political subdivision within the State).
 (B)Application to specific political subdivisionsSubsection (a) applies with respect to a political subdivision as a separate unit during a calendar year if 3 or more voting rights violations occurred in the subdivision during the previous 25 calendar years.
								(2)Period of application
 (A)In generalExcept as provided in subparagraph (B), if, pursuant to paragraph (1), subsection (a) applies with respect to a State or political subdivision during a calendar year, subsection (a) shall apply with respect to such State or political subdivision for the period—
 (i)that begins on January 1 of the year in which subsection (a) applies; and (ii)that ends on the date which is 10 years after the date described in clause (i).
									(B)No further application after declaratory judgment
 (i)StatesIf a State obtains a declaratory judgment under subsection (a), and the judgment remains in effect, subsection (a) shall no longer apply to such State pursuant to paragraph (1)(A) unless, after the issuance of the declaratory judgment, paragraph (1)(A) applies to the State solely on the basis of voting rights violations occurring after the issuance of the declaratory judgment.
 (ii)Political subdivisionsIf a political subdivision obtains a declaratory judgment under subsection (a), and the judgment remains in effect, subsection (a) shall no longer apply to such political subdivision pursuant to paragraph (1), including pursuant to paragraph (1)(A) (relating to the statewide application of subsection (a)), unless, after the issuance of the declaratory judgment, paragraph (1)(B) applies to the political subdivision solely on the basis of voting rights violations occurring after the issuance of the declaratory judgment.
 (3)Determination of voting rights violationFor purposes of paragraph (1), a voting rights violation occurred in a State or political subdivision if any of the following applies:
 (A)Final judgment; violation of the 14th or 15th AmendmentIn a final judgment (which has not been reversed on appeal), any court of the United States has determined that a denial or abridgement of the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group, in violation of the 14th or 15th Amendment, occurred anywhere within the State or subdivision.
 (B)Final judgment; violations of this ActIn a final judgment (which has not been reversed on appeal), any court of the United States has determined that a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting was imposed or applied or would have been imposed or applied anywhere within the State or subdivision in a manner that resulted or would have resulted in a denial or abridgement of the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group, in violation of subsection (e) or (f), or section 2 or 203 of this Act.
 (C)Final judgment; Denial of declaratory judgmentIn a final judgment (which has not been reversed on appeal), any court of the United States has denied the request of the State or subdivision for a declaratory judgment under section 3(c) or section 5, and thereby prevented a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting from being enforced anywhere within the State or subdivision.
 (D)Objection by the Attorney GeneralThe Attorney General has interposed an objection under section 3(c) or section 5 (and the objection has not been overturned by a final judgment of a court or withdrawn by the Attorney General), and thereby prevented a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting from being enforced anywhere within the State or subdivision.
 (E)Consent decree, settlement, or other agreementA consent decree, settlement, or other agreement was entered into, which resulted in the alteration or abandonment of a voting practice anywhere in the territory of such State that was challenged on the ground that the practice denied or abridged the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group in violation of subsection (e) or (f), or section 2 or 203 of this Act, or the 14th or 15th Amendment.
								(4)Timing of determinations
 (A)Determinations of voting rights violationsAs early as practicable during each calendar year, the Attorney General shall make the determinations required by this subsection, including updating the list of voting rights violations occurring in each State and political subdivision for the previous calendar year.
 (B)Effective upon publication in Federal RegisterA determination or certification of the Attorney General under this section or under section 8 or 13 shall be effective upon publication in the Federal Register..
 (2)Conforming amendmentsSection 4(a) of such Act (52 U.S.C. 10303(a)) is amended— (A)in paragraph (1), in the first sentence of the matter preceding subparagraph (A), by striking any State with respect to which and all that follows through unless and inserting any State to which this subsection applies during a calendar year pursuant to determinations made under subsection (b), or in any political subdivision of such State (as such subdivision existed on the date such determinations were made with respect to such State), though such determinations were not made with respect to such subdivision as a separate unit, or in any political subdivision with respect to which this subsection applies during a calendar year pursuant to determinations made with respect to such subdivision as a separate unit under subsection (b), unless;
 (B)in paragraph (1) in the matter preceding subparagraph (A), by striking the second sentence; (C)in paragraph (1)(A), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection);
 (D)in paragraph (1)(B), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection);
 (E)in paragraph (3), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection);
 (F)in paragraph (5), by striking (in the case of a State or subdivision which sought a declaratory judgment under the second sentence of this subsection);
 (G)by striking paragraphs (7) and (8); and (H)by redesignating paragraph (9) as paragraph (7).
 (b)Clarification of Treatment of Members of Language Minority GroupsSection 4(a)(1) of such Act (52 U.S.C. 10303(a)(1)) is amended by striking race or color, and inserting race, color, or in contravention of the guarantees of subsection (f)(2),. 5.Determination of States and Political Subdivisions Subject to Preclearance for Covered PracticesThe Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) is further amended by inserting after section 4 the following:
			
				4A.Determination of States and Political Subdivisions Subject to Preclearance for Covered Practices
					(a)Practice-Based preclearance
 (1)In GeneralEach State and each political subdivision shall— (A)identify any newly enacted or adopted law, regulation, or policy that includes a voting qualification or prerequisite to voting, or a standard, practice, or procedure with respect to voting, that is a covered practice described in subsection (b); and
 (B)ensure that no such covered practice is implemented unless or until the State or political subdivision, as the case may be, complies with subsection (c).
							(2)Determinations of characteristics of voting-age population
 (A)In GeneralAs early as practicable during each calendar year, the Attorney General, in consultation with the Director of the Bureau of the Census and the heads of other relevant offices of the government, shall make the determinations required by this section regarding voting-age populations and the characteristics of such populations, and shall publish a list of the States and political subdivisions to which a voting-age population characteristic described in subsection (b) applies.
 (B)Publication in the Federal RegisterA determination or certification of the Attorney General under this paragraph shall be effective upon publication in the Federal Register.
 (b)Covered practicesTo assure that the right of citizens of the United States to vote is not denied or abridged on account of race, color, or membership in a language minority group as a result of the implementation of certain qualifications or prerequisites to voting, or standards, practices, or procedures with respect to voting newly adopted in a State or political subdivision, the following shall be covered practices subject to the requirements described in subsection (a):
 (1)Changes to method of electionAny change to the method of election— (A)to add seats elected at-large in a State or political subdivision where—
 (i)2 or more racial groups or language minority groups each represent 20 percent or more of the political subdivision’s voting-age population; or
 (ii)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision; or
 (B)to convert one or more seats elected from a single-member district to one or more at-large seats or seats from a multi-member district in a State or political subdivision where—
 (i)2 or more racial groups or language minority groups each represent 20 percent or more of the political subdivision’s voting-age population; or
 (ii)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision.
 (2)Changes to jurisdiction boundariesAny change or series of changes within a year to the boundaries of a jurisdiction that reduces by 3 or more percentage points the proportion of the jurisdiction's voting-age population that is comprised of members of a single racial group or language minority group in a State or political subdivision where—
 (A)2 or more racial groups or language minority groups each represent 20 percent or more of the political subdivision’s voting-age population; or
 (B)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision.
 (3)Changes through redistrictingAny change to the boundaries of election districts in a State or political subdivision where any racial group or language minority group experiences a population increase, over the preceding decade (as calculated by the Bureau of the Census under the most recent decennial census), of at least—
 (A)10,000; or (B)20 percent of voting-age population of the State or political subdivision, as the case may be.
 (4)Changes in documentation or qualifications to voteAny change to requirements for documentation or proof of identity to vote such that the requirements will exceed or be more stringent than the requirements for voting that are described in section 303(b) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)) or any change to the requirements for documentation or proof of identity to register to vote that will exceed or be more stringent than such requirements under State law on the day before the date of enactment of the Voting Rights Advancement Act of 2015.
 (5)Changes to multilingual voting materialsAny change that reduces multilingual voting materials or alters the manner in which such materials are provided or distributed, where no similar reduction or alteration occurs in materials provided in English for such election.
 (6)Changes that reduce, consolidate, or relocate voting locationsAny change that reduces, consolidates, or relocates voting locations, including early, absentee, and election-day voting locations—
 (A)in 1 or more census tracts wherein 2 or more language minority groups or racial groups each represent 20 percent or more of the voting-age population of the political subdivision; or
 (B)on Indian lands wherein at least 20 percent of the voting-age population belongs to a single language minority group.
							(c)Preclearance
 (1)In GeneralWhenever a State or political subdivision with respect to which the requirements set forth in subsection (a) are in effect shall enact, adopt, or seek to implement any covered practice described under subsection (b), such State or subdivision may institute an action in the United States District Court for the District of Columbia for a declaratory judgment that such covered practice neither has the purpose nor will have the effect of denying or abridging the right to vote on account of race, color, or membership in a language minority group, and unless and until the court enters such judgment such covered practice shall not be implemented. Notwithstanding the previous sentence, such covered practice may be implemented without such proceeding if the covered practice has been submitted by the chief legal officer or other appropriate official of such State or subdivision to the Attorney General and the Attorney General has not interposed an objection within 60 days after such submission, or upon good cause shown, to facilitate an expedited approval within 60 days after such submission, the Attorney General has affirmatively indicated that such objection will not be made. Neither an affirmative indication by the Attorney General that no objection will be made, nor the Attorney General's failure to object, nor a declaratory judgment entered under this section shall bar a subsequent action to enjoin implementation of such covered practice. In the event the Attorney General affirmatively indicates that no objection will be made within the 60-day period following receipt of a submission, the Attorney General may reserve the right to reexamine the submission if additional information comes to the Attorney General's attention during the remainder of the 60-day period which would otherwise require objection in accordance with this section. Any action under this section shall be heard and determined by a court of three judges in accordance with the provisions of section 2284 of title 28, United States Code, and any appeal shall lie to the Supreme Court.
 (2)Denying or abridging the right to voteAny covered practice described in subsection (b) that has the purpose of or will have the effect of diminishing the ability of any citizens of the United States on account of race, color, or membership in a language minority group, to elect their preferred candidates of choice denies or abridges the right to vote within the meaning of paragraph (1) of this subsection.
 (3)Purpose definedThe term purpose in paragraphs (1) and (2) of this subsection shall include any discriminatory purpose. (4)Purpose of paragraph (2)The purpose of paragraph (2) of this subsection is to protect the ability of such citizens to elect their preferred candidates of choice.
 (d)EnforcementThe Attorney General or any aggrieved citizen may file an action in a Federal district court to compel any State or political subdivision to satisfy the obligations set forth in this section. Such actions shall be heard and determined by a court of 3 judges under section 2284 of title 28, United States Code. In any such action, the court shall provide as a remedy that any voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting, that is the subject of the action under this subsection be enjoined unless the court determines that—
 (1)the voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting, is not a covered practice described in subsection (b); or
 (2)the State or political subdivision has complied with subsection (c) with respect to the covered practice at issue.
 (e)Counting of racial groups and language minority groupsFor purposes of this section, the calculation of the population of a racial group or a language minority group shall be carried out using the methodology in the guidance promulgated in the Federal Register on February 9, 2011 (76 Fed. Reg. 7470).
 (f)Special ruleFor purposes of determinations under this section, any data provided by the Bureau of the Census, whether based on estimation from sample or actual enumeration, shall not be subject to challenge or review in any court.
 (g)Multilingual voting materialsIn this section, the term multilingual voting materials means registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, provided in the language or languages of one or more language minority groups..
		6.Promoting transparency to enforce the Voting Rights Act
			(a)Transparency
 (1)In generalThe Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) is amended by inserting after section 5 the following new section:
					
						6.Transparency regarding changes to protect voting rights
							(a)Notice of enacted changes
 (1)Notice of ChangesIf a State or political subdivision makes any change in any prerequisite to voting or standard, practice, or procedure with respect to voting in any election for Federal office that will result in the prerequisite, standard, practice, or procedure being different from that which was in effect as of 180 days before the date of the election for Federal office, the State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the Internet, of a concise description of the change, including the difference between the changed prerequisite, standard, practice, or procedure and the prerequisite, standard, practice, or procedure which was previously in effect. The public notice described in this paragraph, in such State or political subdivision and on the Internet, shall be in a format that is reasonably convenient and accessible to voters with disabilities, including voters who have low vision or are blind.
 (2)Deadline for noticeA State or political subdivision shall provide the public notice required under paragraph (1) not later than 48 hours after making the change involved.
								(b)Transparency Regarding Polling Place Resources
 (1)In generalIn order to identify any changes that may impact the right to vote of any person, prior to the 30th day before the date of an election for Federal office, each State or political subdivision with responsibility for allocating registered voters, voting machines, and official poll workers to particular precincts and polling places shall provide reasonable public notice in such State or political subdivision and on the Internet, of the information described in paragraph (2) for precincts and polling places within such State or political subdivision. The public notice described in this paragraph, in such State or political subdivision and on the Internet, shall be in a format that is reasonably convenient and accessible to voters with disabilities including voters who have low vision or are blind.
 (2)Information describedThe information described in this paragraph with respect to a precinct or polling place is each of the following:
 (A)The name or number. (B)In the case of a polling place, the location, including the street address, and whether such polling place is accessible to persons with disabilities.
 (C)The voting-age population of the area served by the precinct or polling place, broken down by demographic group if such breakdown is reasonably available to such State or political subdivision.
 (D)The number of registered voters assigned to the precinct or polling place, broken down by demographic group if such breakdown is reasonably available to such State or political subdivision.
 (E)The number of voting machines assigned, including the number of voting machines accessible to voters with disabilities, including voters who have low vision or are blind.
 (F)The number of official paid poll workers assigned. (G)The number of official volunteer poll workers assigned.
 (H)In the case of a polling place, the dates and hours of operation. (3)Updates in information reportedIf a State or political subdivision makes any change in any of the information described in paragraph (2), the State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the Internet, of the change in the information not later than 48 hours after the change occurs or, if the change occurs fewer than 48 hours before the date of the election for Federal office, as soon as practicable after the change occurs. The public notice described in this paragraph in such State or political subdivision and on the Internet shall be in a format that is reasonably convenient and accessible to voters with disabilities including voters who have low vision or are blind.
								(c)Transparency of Changes Relating to Demographics and Electoral Districts
 (1)Requiring public notice of changesNot later than 10 days after making any change in the constituency that will participate in an election for Federal, State, or local office or the boundaries of a voting unit or electoral district in an election for Federal, State, or local office (including through redistricting, reapportionment, changing from at-large elections to district-based elections, or changing from district-based elections to at-large elections), a State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the Internet, of the demographic and electoral data described in paragraph (3) for each of the geographic areas described in paragraph (2).
 (2)Geographic areas describedThe geographic areas described in this paragraph are as follows: (A)The State as a whole, if the change applies statewide, or the political subdivision as a whole, if the change applies across the entire political subdivision.
 (B)If the change includes a plan to replace or eliminate voting units or electoral districts, each voting unit or electoral district that will be replaced or eliminated.
 (C)If the change includes a plan to establish new voting units or electoral districts, each such new voting unit or electoral district.
 (3)Demographic and electoral dataThe demographic and electoral data described in this paragraph with respect to a geographic area described in paragraph (2) are each of the following:
 (A)The voting-age population, broken down by demographic group. (B)If it is reasonably available to the State or political subdivision involved, an estimate of the population of the area which consists of citizens of the United States who are 18 years of age or older, broken down by demographic group.
 (C)The number of registered voters, broken down by demographic group if such breakdown is reasonably available to the State or political subdivision involved.
									(D)
 (i)If the change applies to a State, the actual number of votes, or (if it is not reasonably practicable for the State to ascertain the actual number of votes) the estimated number of votes received by each candidate in each statewide election held during the 5-year period which ends on the date the change involved is made; and
 (ii)if the change applies to only one political subdivision, the actual number of votes, or (if it is not reasonably practicable for the political subdivision to ascertain the actual number of votes) in each subdivision-wide election held during the 5-year period which ends on the date the change involved is made.
 (4)Voluntary Compliance by Smaller JurisdictionsCompliance with this subsection shall be voluntary for a political subdivision of a State unless the subdivision is one of the following:
 (A)A county or parish. (B)A municipality with a population greater than 10,000, as determined by the Bureau of the Census under the most recent decennial census.
 (C)A school district with a population greater than 10,000, as determined by the Bureau of the Census under the most recent decennial census. For purposes of this subparagraph, the term school district means the geographic area under the jurisdiction of a local educational agency (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).
 (d)Rules Regarding Format of InformationThe Attorney General may issue rules specifying a reasonably convenient and accessible format that States and political subdivisions shall use to provide public notice of information under this section.
 (e)No denial of right To voteThe right to vote of any person shall not be denied or abridged because the person failed to comply with any change made by a State or political subdivision if the State or political subdivision involved did not meet the applicable requirements of this section with respect to the change.
 (f)DefinitionsIn this section— (1)the term demographic group means each group which section 2 protects from the denial or abridgement of the right to vote on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2);
 (2)the term election for Federal office means any general, special, primary, or runoff election held solely or in part for the purpose of electing any candidate for the office of President, Vice President, Presidential elector, Senator, Member of the House of Representatives, or Delegate or Resident Commissioner to the Congress; and
 (3)the term persons with disabilities, means individuals with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)..
 (2)Conforming amendmentSection 3(a) of such Act (52 U.S.C. 10302(a)) is amended by striking in accordance with section 6. (b)Effective DateThe amendment made by subsection (a)(1) shall apply with respect to changes which are made on or after the expiration of the 60-day period which begins on the date of the enactment of this Act.
			7.Authority to assign observers
 (a)Clarification of Authority in Political Subdivisions Subject to PreclearanceSection 8(a)(2)(B) of the Voting Rights Act of 1965 (52 U.S.C. 10305(a)(2)(B)) is amended to read as follows:
				
 (B)in the Attorney General's judgment, the assignment of observers is otherwise necessary to enforce the guarantees of the 14th or 15th Amendment or any provision of this Act or any other Federal law protecting the right of citizens of the United States to vote;.
 (b)Assignment of Observers To Enforce Bilingual Election RequirementsSection 8(a) of such Act (52 U.S.C. 10305(a)) is amended— (1)by striking or at the end of paragraph (1); and
 (2)by adding after paragraph (2) the following:  (3)the Attorney General certifies with respect to a political subdivision that—
 (A)the Attorney General has received written meritorious complaints from residents, elected officials, or civic participation organizations that efforts to violate section 203 are likely to occur; or
 (B)in the Attorney General’s judgment, the assignment of observers is necessary to enforce the guarantees of section 203; or
 (4)the Attorney General certifies that the Attorney General has received from the appropriate official of the governing body of a federally recognized Indian tribe—
 (A)a written complaint that efforts to deny or abridge the right to vote under the color of law on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2) are likely to occur; and
 (B)a written request for the authorization of Federal observers for elections that occur on Indian lands;.
				8.Preliminary Injunctive relief
 (a)Clarification of Scope and Persons Authorized To Seek ReliefSection 12(d) of the Voting Rights Act of 1965 (52 U.S.C. 10308(d)) is amended— (1)by striking section 2, 3, 4, 5, 7, 10, 11, or subsection (b) of this section and inserting the 14th or 15th Amendment, this Act, or any Federal voting rights law that prohibits discrimination on the basis of race, color, or membership in a language minority group; and
 (2)by striking the Attorney General may institute for the United States, or in the name of the United States, and inserting the aggrieved person or (in the name of the United States) the Attorney General may institute. (b)Grounds for Granting ReliefSection 12(d) of such Act (52 U.S.C. 10308(d)) is amended—
 (1)by striking (d) Whenever any person and inserting (d)(1) Whenever any person; (2)by striking (1) to permit and inserting (A) to permit;
 (3)by striking (2) to count and inserting (B) to count; and (4)by adding at the end the following new paragraph:
					
						(2)
 (A)In any action for preliminary relief described in this subsection, the court shall grant the relief if the court determines that the complainant has raised a serious question whether the challenged voting qualification or prerequisite to voting or standard, practice, or procedure violates this Act or the Constitution and, on balance, the hardship imposed upon the defendant by the grant of the relief will be less than the hardship which would be imposed upon the plaintiff if the relief were not granted. In balancing the harms, the court shall give due weight to the fundamental right to cast an effective ballot.
 (B)In making its determination under this paragraph with respect to a change in any voting qualification, prerequisite to voting, or standard, practice, or procedure with respect to voting, the court shall consider all relevant factors and give due weight to the following factors, if they are present:
 (i)Whether the qualification, prerequisite, standard, practice, or procedure in effect prior to the change was adopted as a remedy for a Federal court judgment, consent decree, or admission regarding—
 (I)discrimination on the basis of race or color in violation of the 14th or 15th Amendment; (II)a violation of this Act; or
 (III)voting discrimination on the basis of race, color, or membership in a language minority group in violation of any other Federal or State law.
 (ii)Whether the qualification, prerequisite, standard, practice, or procedure in effect prior to the change served as a ground for the dismissal or settlement of a claim alleging—
 (I)discrimination on the basis of race or color in violation of the 14th or 15th Amendment; (II)a violation of this Act; or
 (III)voting discrimination on the basis of race, color, or membership in a language minority group in violation of any other Federal or State law.
 (iii)Whether the change was adopted fewer than 180 days before the date of the election with respect to which the change is to take effect.
 (iv)Whether the defendant has failed to provide timely or complete notice of the adoption of the change as required by applicable Federal or State law..
 9.DefinitionsTitle I of the Voting Rights Act of 1965 (52 U.S.C. 10301) is amended by adding at the end the following:
			
 21.DefinitionsIn this Act: (1)Indian landsThe term Indian lands means—
 (A)any Indian country of the Indian tribe, as defined in section 1151 of title 18, United States Code; (B)any land in Alaska that is owned, pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), by an Indian tribe that is a Native village (as defined in section 3 of that Act (43 U.S.C. 1602)) or by a Village Corporation that is associated with the Indian tribe (as defined in section 3 of that Act (43 U.S.C. 1602));
 (C)any land on which the seat of government of the Indian tribe is located; and (D)any land that is part or all of a tribal designated statistical area associated with the Indian tribe, or is part or all of an Alaska Native village statistical area associated with the tribe, as defined by the Bureau of the Census for the purposes of the most recent decennial census.
 (2)Indian tribeThe term Indian tribe or tribe means any American Indian or Alaska Native tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as a federally recognized Indian tribe under the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a et seq.).
 (3)Voting-age populationThe term voting-age population means the numerical size of the population within a State, within a political subdivision, or within a political subdivision that contains Indian lands, as the case may be, that consists of persons age 18 or older, as calculated by the Bureau of the Census under the most recent decennial census..
 10.Bilingual election requirementsSection 203(c) of the Voting Rights Act of 1965 (52 U.S.C. 10503(c)) is amended by striking ‘‘or in the case of Alaskan natives and American Indians, if the predominant language is historically unwritten’’ and inserting ‘‘(as of the date on which the materials or information is provided)’’.
		11.Other technical and conforming amendments
 (a)Actions Covered Under Section 3Section 3(c) of the Voting Rights Act of 1965 (52 U.S.C. 10302(c)) is amended— (1)by striking any proceeding instituted by the Attorney General or an aggrieved person under any statute to enforce and inserting any action under any statute in which a party (including the Attorney General) seeks to enforce; and
 (2)by striking at the time the proceeding was commenced and inserting at the time the action was commenced. (b)Clarification of Treatment of Members of Language Minority GroupsSection 4(f) of such Act (52 U.S.C. 10303(f)) is amended—
 (1)in paragraph (1), by striking the second sentence; and (2)by striking paragraphs (3) and (4).
 (c)Period During Which Changes in Voting Practices are Subject to Preclearance Under Section 5Section 5 of such Act (52 U.S.C. 10304) is amended— (1)in subsection (a), by striking based upon determinations made under the first sentence of section 4(b) are in effect and inserting are in effect during a calendar year;
 (2)in subsection (a), by striking November 1, 1964 and all that follows through November 1, 1972 and inserting the applicable date of coverage; and (3)by adding at the end the following new subsection:
					
 (e)The term applicable date of coverage means, with respect to a State or political subdivision— (1)June 25, 2013, if the most recent determination for such State or subdivision under section 4(b) was made on or before December 31, 2015; or
 (2)the date on which the most recent determination for such State or subdivision under section 4(b) was made, if such determination was made after December 31, 2015..
 12.Tribal voting consultationThe Attorney General shall consult annually with tribal organizations regarding issues related to voting for members of an Indian tribe (as defined under section 21 of the Voting Rights Act of 1965, as added by section 9 of this Act).
		
